 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         THE HANOVER INSURANCE                         CASE NO. C20-0662JLR
           COMPANY,
11                                                       ORDER DENYING
                                Plaintiff,               DEFENDANTS
12                v.                                     TAKENAKA/ROUNDS’S
                                                         MOTION FOR
13                                                       RECONSIDERATION
           INTREPID LAW GROUP, LLC, et
14         al.,

15                              Defendants.

16         Before the court is Defendants Tracy Takenaka and Brian Rounds’s (collectively,
17   “Takenaka/Rounds”) motion for reconsideration of the court’s May 18, 2021 order
18   granting in part Plaintiff The Hanover Insurance Company’s (“Hanover”) motion for
19   reconsideration of the court’s March 18, 2021 order denying Hanover’s motion for
20   summary judgment. (See MFR (Dkt. # 63); see also 5/18/21 Order (Dkt. # 61); 3/18/21
21   Order (Dkt. # 53).) Motions for reconsideration are disfavored, and the court ordinarily
22   will deny such motions unless the moving party shows (a) manifest error in the prior


     ORDER - 1
 1   ruling, or (b) new facts or legal authority that could not have been brought to the attention

 2   of the court earlier through reasonable diligence. Local Rules W.D. Wash. LCR 7(h)(1).

 3          The court has carefully reviewed Takenaka/Rounds’s motion. Takenaka/Rounds

 4   present no new facts or legal authority that could not have been brought to the court’s

 5   attention earlier with reasonable diligence. (See generally MFR.) Instead, they now

 6   argue that the claims they brought in state court against Defendants Intrepid Law Group,

 7   LLC (“Intrepid”) and Thi Huynh are not subject to the “Outside Entities” exclusion in the

 8   professional liability insurance policy at issue in this case because the claims (1) neither

 9   “arise” nor “originate” from Mr. Huynh’s control or management of Green Sky

10   Productions, LLC (“Green Sky”) and Defendant 4200 Letitia, LLC (“Letitia”) and (2) are

11   not “in any way related to” Green Sky or Letitia. (See generally id.) Takenaka/Rounds

12   do not explain why they could not have raised the legal authority they cite in their motion

13   in their response to Hanover’s motion for reconsideration. (See generally id.; see also

14   4/2/21 Order (Dkt. # 55) (directing Defendants to file a response limited to the

15   applicability of the “Outside Entities” exclusion); Takenaka/Rounds Resp. (Dkt. # 56).)

16   Moreover, the court’s May 18, 2021 order fully analyzed the applicability of the “Outside

17   Entities” exclusion to Takenaka/Rounds’s claims. (See 5/18/21 Order at 11-15.)

18   //

19   //

20   //

21   //

22


     ORDER - 2
 1         For the foregoing reasons, the court concludes that Takenaka/Rounds have made

 2   neither of the required Local Rule LCR 7(h)(1) showings. (See generally MFR.)

 3   Therefore, the court DENIES Takenaka/Rounds’s motion for reconsideration (Dkt. # 63).

 4         Dated this 2nd day of June, 2021.

 5

 6                                                 A
                                                   JAMES L. ROBART
 7
                                                   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
